Order entered July 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00563-CR

            ANGEL LISANDRO SANCHES-ZENTENO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-70139-Q

                                      ORDER

      Before the Court is the State’s July 11, 2022 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the State’s brief

received with the motion filed as of the date of this order.


                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE